DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of DE 10 2016 222 555.3 filed November 16, 2016 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/EP 2017/076538 filed October 18, 2017.
Claim Status
	In the claims filed June 9, 2021:
	Claim 16 is amended to incorporate the subject matter of previous claim 19.
	Claim 18 is amended. 
	Claim 19 is cancelled.
	Claims 32-36 are new.
	Claims 16-18 and 20-36 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 18 line 1 "the projection of the construction geometry".






Response to Arguments
Herzog
Applicant’s arguments, see Remarks para. spanning pgs. 9-10, filed June 9, 2021, with respect to the rejection of amended claim 16 under Herzog have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

The applicant persuasively argues that in Herzog the recesses 32 of the plate 4 are derived from a prefabricated geometry of prefabricated part 31 that is not produced additively, such that recess 32 is not derived from a component geometry (e.g., upper part 44 of Fig. 8) (Remarks para. spanning pgs. 9-10), since the recess 32 in the part 4 is sized/shaped based on the geometry of the prefabricated lower part 31 of the component, the construction geometry (derived from the upper part 44 that is produced additively) is not transferred into the structure of the plate 4 (Remarks pg. 10 para. 2), and the circumferential projection 34 of Herzog is not used to derive the construction geometry that is transferred into the structure of the construction platform because the circumferential portion 34 is employed to prevent the prefabricated part 31 of the component from entering the recess 32 in the plate 4 (Remarks para. spanning pgs. 10-11).
New Ground
Upon further consideration, new grounds of rejection are made over Keremes in view of Gibson and over Sachs. This is a second non-final because the amendment to claim 16 has the same scope as previously filed claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-24, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.).
Regarding claims 16 and 36, Keremes teaches an additive manufacturing process ([0005]) that uses a base plate 14 with a support portion 43 defined based on the desired part geometry ([0016], [0031], Fig. 1) where the support portion 34 in the base plate 14 is cut away in a shape that corresponds with an outer perimeter of the part 40 (i.e. c) mechanical processing of the construction platform in the processing region, in such a way that the construction geometry is transferred into the structure of the construction platform so that a construction surface for the component is defined by the construction geometry, wherein the construction geometry is derived from the recorded component geometry during the transfer by providing the construction geometry with a predetermined lateral dimension (claim 16); c) removing material from lateral regions of the construction platform into which the component geometry is not transferred so that a construction surface for the component is defined by the construction geometry) ([0034]) where the support portion 14 is assembled into the additive manufacturing machine 10 and material 30 is dispersed onto the support portion 34 (i.e. d) additive construction of the component on the construction surface) ([0042]), the part 40 is surrounded by a gap 54 ([0033], Fig. 2) in which powdered material accumulates ([0035], Fig. 2), then a wall 52 that maintains the strength to support the wall accumulating between the part and the wall ([0036], Fig. 2), and finally the support portion 34 ([0035], Fig. 2) (i.e. the processing region represents an oversize region on the surface of the construction platform), and after completion of part manufacturing the part is removed from the support portion 34 along with the retaining walls 42 according to known methods (i.e. over which separation of the component as well as mechanical finishing for the component may be carried out after construction) ([0044]). 
Keremes teaches using an additive manufacturing machine 10 to build the part 40 ([0042], Fig. 1), but is silent to a) recording of a component geometry of a first region, to be produced additively, of the component and b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform.
Gibson teaches the generic AM (additive manufacturing) process starts with a CAD (i.e. computer aided design) software model of the AM Part (i.e. a) recording of a component geometry of a first region, to be produced additively, of the component) (1.3.1, 3.2.1) that is converted into an STL file (1.3.2, 3.2.2) and transferred to an AM machine so that the file is manipulated to the correct size, position, and orientation for building (i.e. b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform) (1.3.3, 3.2.3, 3.7.1, 3.7.2, 3.7.4), then the AM machine is set up for the build process, including any build parameters (1.3.4, 3.2.4) and the part is build (1.3.5, 3.2.5). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the additive manufacturing process of Keremes to include CAD modeling, conversion to STL, STL file manipulation, machine setup, and build because these are the necessary steps that move from a virtual CAD description to a physical part (Gibson 1.3, Fig. 1.2) where CAD modeling fully describes the external geometry of the part to be manufactured (Gibson 1.3.1) by representing the solid object to manufacture on a computer (Gibson 3.2.1), conversion to STL describes the external closed surfaces and forms the basis for slice calculation (Gibson 1.3.2, 3.2.2), STL file manipulation ensures proper size, position, and orientation for building (Gibson 1.3.3), machine setup ensures proper setup prior to building (Gibson 1.3.4), and building actually forms the part (Gibson 1.3.5).
Regarding claim 17, Keremes in view of Gibson teaches a CAD software model of the AM part (Gibson 1.3.1, 3.2.1), conversion to STL (Gibson 1.3.2, 3.2.2), and STL file manipulation (1.3.3, 3.2.3), where CAD is software-based design that uses a computer or data processing program (Gibson 1.7.2, 3.2.4, Figs. 1.4 and 3.1) (i.e. recording of the component geometry and/or the transfer of the construction geometry are carried out with computer assistance or by a data processing program). 
Regarding claim 18, Keremes in view of Gibson teaches transferring the STL file to the AM machine and manipulating the file so that it is the correct size, position, and orientation for building (i.e. a projection of the construction geometry is output automatically by a data processing program to a tool for the mechanical processing of the construction platform) (Gibson 1.3.3, 3.2.3) then setting up the machine prior to the build process (Gibson 1.3.4, 3.2.4), where a support portion 34 is cut away in the base plate 14 in a shape that corresponds with an outer perimeter of part 40 (Keremes [0034]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to cut away a support portion in the base plate 14 as part of manipulating and machine setup steps because it properly sets up the base plate 14 so it has the taught cut away support portion 34 in which material is dispensed (Keremes [0042]).
Regarding claim 20, Keremes teaches removing the part 40 once completed from the support portion 34 (i.e. e) separating the component from the construction platform in the processing region) ([0044]).
Regarding claim 21, Keremes in view of Gibson teaches the part 40 is surrounded by a gap 54 ([0033], Fig. 2) in which powdered material accumulates ([0035], Fig. 2), then a wall 52 that maintains the strength to support the wall accumulating between the part and the wall ([0036], Fig. 2), and finally the support portion 34 ([0035], Fig. 2), where the thickness of the walls 42 are determined to provide the strength required for retaining loose powder material between the part and retaining wall (Keremes [0033], Fig. 2) and when the STL file is transferred to the AM machine it is manipulated so that it is the correct size, position, and orientation for building (Gibson 1.3.3) then the machine is properly set up for the build process (Gibson 1.3.4). The gap 54 and wall 52 (Keremes [0033], [0036], Fig. 2) read on a thickness of a processing region that is selected as a function of a separation method for the subsequent separation of the component. Using the AM machine for file manipulation and set up (Gibson 1.3.3, 1.3.4) read on a selection of values is automatically proposed for the thickness. 
Regarding claim 22, Keremes teaches a retaining wall of approximately 0.25 inch (6.35 mm) and a gap of approximately 0.5 inch (12.7 mm), where retaining walls of different thicknesses and space apart from the perimeter of the part 40 are within the contemplation of the invention of Keremes ([0033]). The thickness of the retaining wall of 6.35 mm reads on a thickness of the processing region being between 3 and 10 mm. Alternatively, the thickness of the gap of about 12.7 mm reads on a thickness of the processing region being between 3 and 10 mm, where about 12.7 mm reads on 10 mm. 
Further, it would have been obvious to one of ordinary skill in the art to vary the thickness of the retaining wall and the gap to provide the necessary strength for retaining loose powder between the part (Keremes [0033]), including in a region that overlaps with that claimed because the suggested values are close to or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 23, Keremes teaches dispersing powder material 30 onto support portion 34 ([0042]) and a gap 54 in which powdered material accumulates ([0035], Fig. 2) (i.e. powder bed-based method).
Regarding claim 24, Keremes teaches dispersing powder material 30 onto support portion 34 ([0042], [0043], Figs. 1, 3) and a gap 54 in which powdered material accumulates ([0035], Fig. 2) (i.e. surface region of the construction platform which have been exposed by the mechanical processing are coated with a base material in powder form for the component, without the construction platform being lowered).
Regarding claim 27, Keremes teaches an additive manufacturing process ([0005]) that uses a base plate 14 with a support portion 43 defined based on the desired part geometry (i.e. component geometries and construction geometries are transferred into the processing region, wherein the construction platform is mechanically processed according to the construction geometry) ([0016], [0031], Fig. 1) where the support portion 34 in the base plate 14 is cut away in a shape that corresponds with an outer perimeter of the part 40 ([0034]) where the support portion 14 is assembled into the additive manufacturing machine 10 and material 30 is dispersed onto the support portion 34 (i.e. a component is additively constructed) ([0042]). 
Kermes is silent to parallel construction of a multiplicity of components.
Gibson teaches multiple parts are often batched together inside a single AM build (i.e. parallel additive construction of a multiplicity of components) to improve speed (1.6.2) where it is quite common to build more than one part in an AM machine at a time (3.2.3) and multiple parts can be built fully assembled (11.3.3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture multiple parts together at the same time using the process of Keremes because it improves speed of the AM process (Gibson 1.6.2), allows manufacturing of full assembly integrated assemblies (Gibson 11.3.3), and minimizes waste by utilizing more of the build space.
Regarding claim 28, Keremes teaches an additive manufacturing process ([0005]) that uses a base plate 14 with a support portion 43 (i.e. processed region of a construction platform) defined based on the desired part geometry (i.e. component geometry) ([0016], [0031], Fig. 1) where the support portion 34 in the base plate 14 is cut away (i.e. machined) in a shape that corresponds with an outer perimeter of the part 40 ([0034]) where the support portion 14 is assembled into the additive manufacturing machine 10 and material 30 is dispersed onto the support portion 34 ([0042]).
Keremes is silent to performing the process using a non-transitory computer-readable medium comprising executable program instructions that enable a data processing device to vary out the steps or recording and transferring.
Gibson teaches AM came about as a result of computers (2.2) using computer-aided design (CAD) technology (2.3) (i.e. an AM process uses a non-transitory computer-readable medium comprising executable program instructions that enable a data processing drive to carry out steps).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to perform the process steps of Keremes using a computer and CAD technology because computers have the processing power necessary for part data files, graphics capability to position the file within virtual machine space, machine control to allow for precise positioning, networking to communicate with other computers, integration to tie different processes together (Gibson 2.2) and CAD produces highly integrated design environments including direct manipulation of the CAD film that will drive an AM machine (Gibson 2.3).
Regarding claim 29, Keremes teaches an additive manufacturing process that reads on that of claim 16 ([0005], [0016], [0031], [0034], [0035], [0042], [0044], Figs. 1-3), but is silent to using a computer program product. 
Gibson teaches AM came about as a result of computers (2.2) using computer-aided design (CAD) technology (2.3) and control to AM (1.3, 3.2) (i.e. a computer product comprising executable program instructions stores on a non-transitory computer-readable medium which, when the program is run by a data processing device, cause the data processing device to vary out the method).
Regarding claim 30, Keremes teaches building a part using metal powder ([0028], [0029]) and removing the part 40 once completed from the support portion 34 according to known methods ([0044]), but is silent to removing by sawing, milling, grinding, and striking.
Gibson teaches removing parts built from metal systems from a base platform or substrate by machining (i.e. erosion, sawing, milling, grinding), wire cutting, or a similar method (3.4.1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Keremes to remove the part using machining or wire cutting because it frees the part from the substrate it was built on, where the part is built attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (Gibson 3.4.1).
Regarding claim 31, Keremes teaches a retaining wall of approximately 0.25 inch (6.35 mm) and a gap of approximately 0.5 inch (12.7 mm), where retaining walls of different thicknesses and space apart from the perimeter of the part 40 are within the contemplation of the invention of Keremes ([0033]). The thickness of the retaining wall of 6.35 mm reads on a thickness of the processing region being between 3 and 10 mm. Alternatively, the thickness of the gap of about 12.7 mm reads on a thickness of the processing region being between 3 and 10 mm, where about 12.7 mm reads on 10 mm. 
Further, it would have been obvious to one of ordinary skill in the art to vary the thickness of the retaining wall and the gap to provide the necessary strength for retaining loose powder between the part (Keremes [0033]), including in a region that overlaps with that claimed because the suggested values are close to or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 32, Keremes teaches forming the support portion 34 by cutting away a shape in the base plate 14 that corresponds with an outer perimeter of the part 40 ([0034]) (i.e. wherein the mechanical processing of the construction platform in the processing region comprises removing material from lateral regions of the construction platform into which the component geometry is not transferred).
Regarding claim 33, Keremes teaches forming the support portion 34 by cutting away a shape in the base plate 14 that corresponds with an outer perimeter of the part 40 (i.e. removing material comprises exposing surface regions of the construction platform) ([0034], Fig. 2) and additive manufacturing to build the part 40 by dispersing material 30 onto support portion 34 (i.e. filling or coating the exposed surface regions with base material for the additive construction of the component) ([0042], Figs. 1, 3). 
Regarding claim 34, Keremes teaches forming the support portion 34 by cutting away a shape in the base plate 14 that corresponds with an outer perimeter of the part 40 (i.e. cutting the construction platform) ([0034]).
Regarding claim 35, Keremes in view of Gibson teaches an additive manufacturing process (Keremes [0005]) that uses a base plate 14 with a support portion 43 defined based on the desired part geometry (Keremes [0016], [0031], Fig. 1) where the support portion 34 in the base plate 14 is cut away in a shape that corresponds with an outer perimeter of the part 40 (i.e. removing material from lateral regions of the construction platform into which the construction geometries are not being transferred) (Keremes [0034]) with multiple parts batched together inside a single AM build (i.e. parallel additive construction of a multiplicity of components) (1.6.2, 3.2.3, 11.3.3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture multiple parts together at the same time using the process of Keremes because it improves speed of the AM process (Gibson 1.6.2), allows manufacturing of full assembly integrated assemblies (Gibson 11.3.3), and minimizes waste by utilizing more of the build space.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.) as applied to claim 23 above, and further in view of Cote (US 2016/0074940).
Regarding claim 25, Keremes in view of Gibson is silent to providing the component with a cavity as instantly claimed.
Cote teaches cleaning parts additively manufactured from powder material ([0002]) by an opening (i.e. cavity or passage) 12 in a supported part 10 being exposed to allow the contained powder material to exit ([0004], [0019], Fig. 1) where a fluid passage extends between the cavity and an opening in the outer surface ([0020]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Keremes to include a cavity and a passage that extends from the cavity to the outer surface for powder material to exit because a cavity hollows out the part, decreasing weight and allows for the production of complicated internal features of the part, and a passage that removes the powder makes the part suitable for direct application (Cote [0003]). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.) as applied to claim 16 above, and further in view of Kilmer (US 2016/0293218).
Regarding claim 26, Keremes teaches dispersing material 30 ([0042]), which is a metal powder ([0028], [0029]), but is silent to the construction platform being steel and the component material being a high-temperature stable material, a super alloy, and/or a nickel-based alloy.
Kilmer teaches an additive manufacturing process ([0002]) that makes an AM preform of a high entropy alloy suitable for additive manufacturing such as nickel ([0041], [0062]) built on a steel substrate ([0079]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the metal dispersing material to be nickel and the platform steel because a nickel-based alloy is suitable for both additive manufacturing and deforming (Kilmer [0062]) and a steel substrate has predetermined mechanical properties (Kilmer [0078]).
Claims 16-18, 20-22, 28-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 6,021,358).
Regarding claims 16 and 36, Sachs teaches a rapid prototyping process (1:15-20) that uses appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) where intermediate portions of the model 3 are embedded within a support membrane 8 and the slabs 6a, 6b, 6c are secured during bonding (10:31-47, Fig. 1), each slab is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. subtractive manufacturing) (10:57-67), a frame 24 is preserved during the fabrication process to allow accurate registration and bonding of succeeding layers (11:17-41), and after manufacture the object is removed from the composite structure by cutting or trimming using a fabrication station (13:33-45)
The first slab 6a reads on a construction platform because the subsequent slabs are constructed on top of it. A CAD/CAM system (i.e. recorded component geometry) (10:1-6) is sliced by an ASA (i.e. the construction geometry is derived from the recorded component geometry during the transfer by providing the construction geometry with a predetermined lateral dimension) then the layer is machined by a CNC type machine (i.e. mechanical processing of the construction platform in the processing region, in such a way that the construction geometry is transferred into the structure of the construction platform so that a construction surface for the component is defined by the construction geometry) (10:17-30) and the layer includes support membrane 8 and frame 24 (i.e. the processing region represents an oversize region on the surface of the construction platform) (10:31-47, 11:17-41) that are removed after completion (i.e. over which separation of the component as well as mechanical finishing of the component may be carried out after the construction) and the part is formed by sequential assembly and bonding of slabs 6a, 6b, 6c (i.e. additive construction of the component on the construction surface where slab 6a is the construction surface and lamination of the slabs reads on additive construction) (10:31-47, Fig. 1).
Regarding claim 17, Sachs teaches appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) (i.e. the recording of the component geometry and/or the transfer of the construction geometry are carried out with computer assistance or by a data processing program).
Regarding claim 18, Sachs teaches appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) where each slab is fabricated into the desired shape by using fabrication station such as CNC type milling machines (10:57-67) (i.e. a projection of the construction geometry is output automatically by a data processing program to a tool for the mechanical processing of the construction platform).
Regarding claims 20 and 30, Sachs teaches intermediate portions of the model 3 are embedded within a support membrane 8 and the slabs 6a, 6b, 6c are secured during bonding (10:31-47, Fig. 1), a frame 24 is preserved during the fabrication process to allow accurate registration and bonding of succeeding layers (11:17-41), and after manufacture the object is removed from the composite structure by cutting or trimming using a fabrication station (13:33-45) (i.e. e) separating the component from the construction platform in the processing region by sawing or milling).
Regarding claim 21, Sachs teaches three types of support membranes 8 (i.e. processing region) to increase rigidity, immobilize components, and provide for a number of molding options (12:47-67, 13:1-9) and the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) (i.e. during the transfer, a thickness of the processing region is selected as a function of a separation method for the subsequent separation of the component, and a selection of values is automatically proposed for the thickness).
Regarding claims 22 and 31, Sachs teaches slabs 6a, 6b, 6c (Fig. 1) with three types of support membranes 8 (i.e. processing regions). The shape and size, including thickness, of a support membrane 8 is a result-effective variable that increases rigidity, immobilizes components, and provides for a number of molding options (12:47-67, 13:1-9). Thickness of the membrane (i.e. processing region) is a result-effective variable that is not thicker than the slab thickness determined by the ASA (10:17-30). One of ordinary skill in the art would understand how to determine the optimum or workable ranges of slab thickness as routine experimentation related to rigidity, immobilization, and molding options. MPEP 2144.05(II)(B).
Regarding claim 28, Sachs teaches a rapid prototyping process (1:15-20) that uses appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (i.e. recording of a component geometry of a first region, to be produced additively, of the component) (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (i.e. transfer of a construction geometry, derived from the recorded component geometry, into a processing region of a construction platform) (10:17-30) (i.e. a non-transitory computer-readable medium comprising executable program instructions that enable a data processing device to carry out the claimed steps).
Regarding claim 29, Sachs teaches a rapid prototyping process (1:15-20) that uses appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) (i.e. executable program instructions stored on a non-transitory computer-readable medium which, when the program is run by a data processing device, cause the data processing device to carry out the method of claim 16).
Regarding claim 32, Sachs teaches the model determines fabrication using a plurality of slabs 6a, 6b, 6c (10:17-30) where each slab is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. subtractive manufacturing that removes material from lateral regions of the construction platform into which the component geometry is not transferred) (10:57-67). Slab 6a reads on a construction platform. 
Regarding claim 33, Sachs teaches a plurality of slabs 6a, 6b, 6c (10:17-30) where the slabs 6a, 6b, 6c are secured during bonding (10:31-47, Fig. 1) and each slab is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. subtractive manufacturing) (10:57-67). After machining and securing of slab 6a (i.e. exposing surface regions of the construction platform), slab 6b is machined then secured on top of slab 6a (i.e. coating the exposed surface regions with base material for the additive construction of the component) (Fig. 1).
Regarding claim 34, Sachs teaches each slab (i.e. including slab 6a the construction platform) is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. milling or cutting) (10:57-67). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 6,021,358) as applied to claim 16 above, and further in view of Kilmer (US 2016/0293218).
Regarding claim 26, Sachs is silent to the construction platform being steel and the component material being a high-temperature stable material, a super alloy, and/or a nickel-based alloy.
Kilmer teaches an additive manufacturing process ([0002]) that makes an AM preform of a high entropy alloy suitable for additive manufacturing such as nickel ([0041], [0062]) built on a steel substrate ([0079]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the metal dispersing material to be nickel and the platform steel because a nickel-based alloy is suitable for both additive manufacturing and deforming (Kilmer [0062]) and a steel substrate has predetermined mechanical properties (Kilmer [0078]).
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 6,021,358) as applied to claim 16 above, and further in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.).
Regarding claim 27, Sachs teaches a rapid prototyping process (1:15-20) that uses appropriate software to optimally section a complex manual and construct it by lamination of slabs (1:40-53) where first an object is represented with a computer CAD/CAM system (10:1-16, Fig. 1) then the model determines fabrication using a plurality of slabs 6a, 6b, 6c by optimally slicing the model using an adaptive section algorithm (ASA) (10:17-30) where intermediate portions of the model 3 are embedded within a support membrane 8 and the slabs 6a, 6b, 6c are secured during bonding (10:31-47, Fig. 1), each slab is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. subtractive manufacturing) (10:57-67), a frame 24 is preserved during the fabrication process to allow accurate registration and bonding of succeeding layers (11:17-41).
Sachs is silent to parallel construction of a multiplicity of components.
Gibson teaches multiple parts are often batched together inside a single AM build (i.e. parallel additive construction of a multiplicity of components) to improve speed (1.6.2) where it is quite common to build more than one part in an AM machine at a time (3.2.3) and multiple parts can be built fully assembled (11.3.3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture multiple parts together at the same time using the process of Sachs because it improves speed of the AM process (Gibson 1.6.2), allows manufacturing of full assembly integrated assemblies (Gibson 11.3.3), and minimizes waste by utilizing more of the build space.
Regarding claim 35, Sachs teaches each slab (i.e. including slab 6a the construction platform) is fabricated into the desired shape by using fabrication station such as CNC type milling machines (i.e. wherein the mechanical processing of the construction platform comprises removing material from lateral regions of the construction platform into which the multiplicity of construction geometries are not being transferred) (10:57-67, Figs. 1, 3a-3h). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735